 

Exhibit 10.1

EMPLOYMENT AGREEMENT

 

 

This Agreement (“Agreement”) is entered into as of January 10, 2020, by and
between Universal Management Services, Inc. ("COMPANY") and Tim Phillips
(“EMPLOYEE”), and the parties therefore agree as follows:

 

Subject to the terms and conditions contained in this Agreement and during the
Term of this Agreement (as defined below), COMPANY hereby employs EMPLOYEE in
the position of “President & Chief Executive Officer” with such duties and
responsibilities as are commensurate with such office and may from time-to-time
be assigned to EMPLOYEE by COMPANY.  

 

EMPLOYEE hereby accepts such employment as a full time employee, and while
employed, shall devote his or her full business time, skills, energy and
attention to the business of COMPANY, shall perform his duties in a diligent,
loyal, businesslike and efficient manner, all for the sole purpose of enhancing
the business of COMPANY, and in a manner consistent with all COMPANY policies,
resolutions and directives from time to time stated or made by the
COMPANY.  Moreover, EMPLOYEE shall perform such services and duties as are
consistent with EMPLOYEE’s position, are necessary or appropriate for the
operation and management of COMPANY, and as are normally expected of persons
appointed to executive positions in the business in which COMPANY is engaged.  

 

1.Compensation for Services.

 

COMPANY shall pay to EMPLOYEE an annual base salary of $500,032.00 (“Base
Salary”) as COMPANY’s President & Chief Executive Officer.

 

Your 2019 Bonus Award which will be paid out in the March / April, 2020 time
frame will be for $240,000.00 which is paid according to our standard executive
bonus plan, 20% at time of payout and 20% over the following 4 years.

You will be awarded 60,000 shares of restricted stock:

2020 – 20,000 shares that would mature in 2024

2021 – 20,000 shares that would mature in 2026

2022 – 10,000 shares that would mature in 2027

2023 – 10,000 shares that would mature in 2028

You have to be and an active employee or retired at age 65 or older to receive
your residual bonus payouts and for your restricted stock to vest. We have
agreed to an exception in your case that you may retire at age 62 with the
understanding that Section 5, Covenant Not To Compete extends to November 6,
2030.

 

 

 

--------------------------------------------------------------------------------

 

Base Salary shall be payable in equal installments pursuant to COMPANY’s payroll
system in effect from time to time, less all applicable taxes required to be
withheld by COMPANY pursuant to federal, state or local law.

 

EMPLOYEE will be reviewed annually for changes in Base Salary and eligibility
for a performance bonus, if any.  Your next review for a Base Salary change will
be in December 2021.

 

2.Benefits.

 

EMPLOYEE shall be entitled to fringe benefits provided by COMPANY for its
employees in the normal course of business.  

 

3.Business Expenses.

 

COMPANY shall reimburse EMPLOYEE for all reasonable and necessary business
expenses incurred by EMPLOYEE in the performance of his or her duties hereunder
with respect to travel, entertainment and other business expenses, subject to
COMPANY’s business expense policies in effect from time to time, including its
procedures with respect to the manner of incurring, reporting and documenting
such expenses.

 

4.Proprietary Information

 

a.EMPLOYEE shall forever hold in the strictest confidence and not disclose to
any person, firm, corporation or other entity any of COMPANY’s Proprietary
Information (as defined below) or any of COMPANY’s Records (as defined below)
except as such disclosure may be required in connection with EMPLOYEE’s work for
COMPANY and as expressly authorized by COMPANY in writing.

 

b.For the purposes of this Agreement, the term “Proprietary Information” shall
mean intercompany publications, unpublished works, plans, policies, computer and
information systems, software and other information and knowledge relating or
pertaining to the products, services, sales or other business of COMPANY or its
successor, affiliates and customers in any way which is of a confidential or
proprietary nature, the prices it obtains or has obtained from the sale of its
services, its manner of operation, its plans, processes or other data,
contracts, information about contracts, contract forms, business applications,
costs, profits, tax information, marketing information, advertising methods,
customers, potential customers, brokers, potential brokers, employees, matters
of a technical nature (including inventions, computer programs, concepts,
developments, contributions, devices, discoveries, software and documentations,
secret processes or machines, including any improvements thereto and know-how
related thereto, and research projects, etc.), and other information not
generally available to the public, without regard to whether all of the
foregoing matters will be deemed confidential, material or important.  Anything
to the contrary notwithstanding, the parties hereto stipulate that any and all
knowledge, data and information gathered by EMPLOYEE through this Agreement, his
employment with COMPANY and the operation of the business of COMPANY is deemed
important, material or confidential, and gravely affects the effective and
successful conduct of the business of COMPANY and COMPANY 's good will; could
not without great expense and difficulty be obtained or duplicated

2

 

--------------------------------------------------------------------------------

 

by others who have not been able to acquire such information by virtue of
employment with COMPANY; and that any breach of the terms of this Paragraph 4
shall be deemed a material breach of this Agreement.  

 

c.EMPLOYEE agrees that all creative work, including without limitation, designs,
drawings, specifications, techniques, models, processes and software prepared or
originated by EMPLOYEE during or within the scope of employment whether or not
subject to protection under the federal copyright or other law constitutes work
made for hire all rights to which are owned by COMPANY.  Moreover, EMPLOYEE
hereby assigns to COMPANY all right, title and interest whether by way of
copyright, trade secret, patent or otherwise, and all such work whether or not
subject to protection by copyright or other law.  

 

d.Upon termination of employment with COMPANY or at any other time requested by
COMPANY, EMPLOYEE shall immediately return to COMPANY and not retain any copies
of, any records, data, lists, plans, policies, publications, computer and
information systems, files, diagrams and documentation, data, papers, drawings,
memos, customer records, reports, correspondence, note books, service listing
and any other business record of any kind or nature (including without
limitation records in machine-readable or computer-readable forms) relating to
Proprietary Information (“Records”).

 

e.EMPLOYEE acknowledges that, to the extent COMPANY derives independent economic
value from any of its Proprietary Information and takes reasonable measures to
maintain its secrecy, such Proprietary Information will be considered a trade
secret under applicable law. EMPLOYEE further acknowledges that under the Defend
Trade Secrets Act of 2016, an individual may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (1) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. EMPLOYEE further acknowledges that an individual
who files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the employer's trade secrets to the attorney and
use the trade secret information in the court proceeding if the individual: (1)
files any document containing the trade secret under seal; and (2) does not
disclose the trade secret, except pursuant to court order.

 

5.Covenant Not To Compete / Not To Solicit:

 

a.As a material part of the consideration for this Agreement, EMPLOYEE agrees
for a twelve (12) month period following the termination of EMPLOYEE's
employment with COMPANY for any reason; Employee agrees he will not directly or
indirectly, in whole or in part, as an employee, employer, owner, operator,
manager, advisor, consultant, agent, partner, director, stockholder, officer,
volunteer, or intern, compete in any other similar capacity to an entity engaged
in the same or similar business as the COMPANY, including those that specialize
in the multiple facets of supply chain including but not limited to Intermodal
Transportation, Truckload Transportation, Value Added Services, Brokerage
Services and Supply Chain Management within Mexico, The United States and
Canada.  EMPLOYEE also agrees that he or she will not, either solely or jointly
with, or as manager or agent for, any person, corporation, trust, joint venture,

3

 

--------------------------------------------------------------------------------

 

partnership, or other business entity, directly or indirectly, approach or
solicit for business, accept business from, divert business from, or otherwise
interfere with any COMPANY or Affiliated Companies relationship with, any person
or entity (or legal successor to such person or entity) that Employee had any
direct contact with while employed by the COMPANY and that: (a) has been a
customer of COMPANY or any of the Affiliated Companies at any time within the
six (6) month period prior to EMPLOYEE’s termination; or (b) to whom COMPANY or
one of the Affiliated Companies had made a proposal within the six (6) month
period prior to EMPLOYEE’s termination.  In the event EMPLOYEE is terminated
pursuant to Section 8 subsection (d) the Covenant Not to Compete will be for a
period of twelve (12) months.  Anything contrary notwithstanding, this Paragraph
5 shall survive after the termination or the earlier cancellation of this
Agreement.

 

b.Both parties agree that the restrictions in this section are fair and
reasonable in all respects including the length of time that they shall remain
in effect and that COMPANY’s employment of EMPLOYEE upon the terms and
conditions of this Agreement is fully sufficient consideration for EMPLOYEE's
obligations under this section.  

 

c.If any provisions of this section are ever held by a Court to be unreasonable,
the parties agree that this section shall be enforced to the extent it is deemed
to be reasonable.

 

6.No Interference With Employment Relationships

EMPLOYEE agrees that, during his or her employment, and for a period of
twenty-four (24) months after his employment has terminated, for any reason,
EMPLOYEE will not, directly or indirectly, solicit for employment, hire, or
offer employment to, or otherwise aid or assist any person or entity other than
COMPANY, in soliciting for employment, hiring, or offering employment to: (a)
any employee of COMPANY, Affiliated Companies, or any independent contractor
engaged by COMPANY  or Affiliated Companies; or (b) any former employee or
independent contractor of COMPANY or Affiliated Companies who was employed, or
engaged, by COMPANY or Affiliated Companies within six (6) months before or
after the cessation of EMPLOYEE’s employment.  In the event EMPLOYEE hires an
employee of COMPANY, COMPANY shall be compensated at a fee equal to 30% of the
EMPLOYEE's first year's gross compensation.  This paragraph 6 also applies to
employees of companies on Exhibit A.  

 

7.Equitable Relief And Remedies At Law

 

EMPLOYEE acknowledges that COMPANY would suffer unique and irreparable injury in
the event of a breach of the covenants contained in Sections 4, 5 and 6 of this
Agreement, which breach could not be adequately compensated by the payment of
damages alone.  Accordingly in the event of any such breach by EMPLOYEE,
EMPLOYEE agrees that this Agreement may be enforced by a decree of specific
performance or an injunction without the necessity of posting a bond in addition
to any remedies available at law, including damages arising out of or relating
to a breach of those covenants, and that any remedy which COMPANY might have at
law would be inadequate by itself.  

 

8.Termination of Agreement

 

4

 

--------------------------------------------------------------------------------

 

a.Without limitation of any other remedy available to COMPANY, whether in law or
in equity, EMPLOYEE’s employment relationship shall terminate immediately
without any further liability of COMPANY to EMPLOYEE, upon written notice from
COMPANY to EMPLOYEE, for Just Cause.  For purpose of this Agreement, “Just
Cause” means:  conviction of a crime, moral turpitude, gross negligence in the
performance of duties, intentional failure to perform duties, failure to perform
duties as designated in this agreement, insubordination or dishonesty.  In the
event of EMPLOYEE’s termination pursuant to this Section 8(a), COMPANY shall
have no obligation to pay Base Salary, bonuses, or benefits after date the
employment relationship is terminated.

 

b.EMPLOYEE’s employment relationship shall terminate immediately upon death of
EMPLOYEE.

 

c.EMPLOYEE agrees to submit to a medical examination at any time at COMPANY's
request and expense.  The medical examination will be related to EMPLOYEE's job
and consistent with a business necessity of COMPANY.  This Agreement may be
terminated by COMPANY immediately upon written notice to EMPLOYEE if the
examination reveals that EMPLOYEE is unable to perform the essential functions
of this Agreement even with a reasonable accommodation.  The Agreement may also
be terminated if, for a period of three (3) consecutive months, EMPLOYEE is
unable to perform the essential functions of the Agreement even with a
reasonable accommodation. Upon such termination due to medical disability,
EMPLOYEE's compensation shall be continued for three (3) months from the date of
disability. In addition, EMPLOYEE will receive any residual bonus earned but not
paid.  Residual bonus to be paid in normal course of business

 

d.Upon the determination by COMPANY that the best interests of COMPANY would be
served, COMPANY shall have the further right to terminate EMPLOYEE’s employment
relationship immediately or at any time, at its option upon written notice to
EMPLOYEE, without Just Cause.  If EMPLOYEE is terminated pursuant to this
Section 8(d), EMPLOYEE shall be entitled to receive only Base Salary and COBRA
for a period of twleve (12) months following such termination, provided that
EMPLOYEE signs the provided Separation Agreement (similar to the attached
separation agreement) within 21 days.

 

e.Any compensation payable to EMPLOYEE pursuant to this Section 8 following
termination pursuant to subsection (d) of this Section 8 shall be reduced by the
amount of any compensation earned by EMPLOYEE in any employment or consulting he
may undertake during said period that constitutes a violation of Section 7
respecting non-competition.

 

f.Upon three months’ prior written notice to COMPANY at any time, EMPLOYEE shall
have the right to terminate his employment relationship with COMPANY at his
option.  Upon receipt of such notice, COMPANY shall have the option to terminate
EMPLOYEE’s employment relationship immediately upon written notice to
EMPLOYEE.  In the event of termination pursuant to this Section 8(f), EMPLOYEE
shall be entitled to receive Base Salary only through the three (3) month period
following EMPLOYEE’s notice of termination.  The time period on the covenant not
to compete shall commence at the end of the three (3) month period, and EMPLOYEE
shall also be bound by the covenant not to compete during the three (3) month
period he is receiving

5

 

--------------------------------------------------------------------------------

 

Base Salary.  EMPLOYEE shall be liable for all costs and expenses incurred by
COMPANY for the failure to give three (3) months' notice.  

 

g.Upon termination of this Agreement by COMPANY, EMPLOYEE shall, without a claim
for compensation, provide COMPANY with written resignations from any and all
offices held by his in or at the request of COMPANY, and in the event of his
failure to do so, COMPANY is hereby irrevocably authorized to be, or designated
as EMPLOYEE’s attorney in fact, to act in his name and in his behalf to execute
such resignations.

 

9.No Restriction on Performance of Services Contemplated by Agreement

 

EMPLOYEE represents and warrants to COMPANY that:  (i) EMPLOYEE is under no
contractual or other restriction which would give a third party a legal right to
assert that EMPLOYEE would not be legally permitted to perform the services
contemplated by this Agreement; and (ii) by entering into this Agreement
EMPLOYEE has not breached, and by performing the services contemplated by this
Agreement, shall not breach, any Agreement or duty relating to proprietary
information of another person or entity. It shall be considered cause for
termination under Section 8(a) if the EMPLOYEE is under a contractual or other
restriction which prevents the EMPLOYEE from performing services upon which they
are hired to perform.

 

10.Severability

 

In case any one or more of the provisions hereof shall be held to be invalid,
illegal or unenforceable, such invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.  To the extent possible, there shall be deemed substituted
such other provision as will most nearly accomplish the intent of the parties,
to the extent permitted by applicable law.

 

11.Entire Agreement

 

This Agreement embodies all the representations, warranties, covenants and
agreements of the parties in relation to the subject matter hereof, and no
representations, warranties, covenants, understandings, or agreements, unless
expressly set forth herein or in an instrument in writing signed by the party to
be bound thereby which makes reference to this Agreement, shall be considered
effective.

 

12.No Rights in Third Parties

 

Nothing herein expressed or implied is intended to, or shall be construed to
confer upon, or give to any person, firm or other entity other than the parties
hereto any rights or remedies under this Agreement, except as provided in
Section 14.

 

13.Assignment

 

6

 

--------------------------------------------------------------------------------

 

COMPANY may assign its rights and delegate its responsibilities under this
Agreement to any affiliated company or to any corporation which acquires all or
substantially all of the operating assets of COMPANY by merger, consolidation,
dissolution, liquidation, combination, sale or transfer of assets or stock or
otherwise. EMPLOYEE shall not be entitled to assign his or her rights or
delegate his or her responsibilities under this Agreement to any person.

 

14.Payment to Estate

 

No person, firm or entity shall have any right to receive any payments owing to
EMPLOYEE hereunder, except that EMPLOYEE’s estate shall be entitled to receive a
final payment of installment of Base Salary for services rendered to COMPANY
through date of death, reimbursement for any business expenses previously
incurred by EMPLOYEE for which he or she would have been entitled to
reimbursement hereunder, and any residual bonus earned but not paid.  Any
residual bonus shall be paid in normal course of business.

 

15.Amendment

 

No modification or amendment of this Agreement shall be binding unless executed
in writing by each of the parties hereto.

 

16.Survival of Covenants

 

Without limitation of any other provisions of this Agreement, all
representations and warranties set forth in this Agreement and the covenants set
forth in Sections 4, 5 and 6 shall survive the termination of this Agreement for
any reason for the maximum period permitted by law.

 

17.Governing Law

 

This Agreement shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of Michigan. The
parties agree that should any litigation arise out of, in connection with, or
relating to this Agreement, such litigation will be commenced in a the Circuit
Court for Macomb County Michigan or in the United States District Court for the
Eastern District of Michigan provided such court has subject matter jurisdiction
and venue.

 

18.Notices.  

 

Service of all notices under this Agreement must be given personally to the
party involved at the address set forth below or at such other address as such
party shall provide in writing from time to time.  

 

 

 

COMPANY:Universal Management Services, Inc.

12755 E. 9 Mile Rd.

Warren, MI  48089

7

 

--------------------------------------------------------------------------------

 

 

EMPLOYEE:Tim Phillips           Tim Phillips

48250 Madeline Ct.  or     12755 E. 9 Mile Rd.

Canton, MI  48187            Warren, MI  48089

(existing address)           (principal executive offices)

 

19.Section Headings

 

The titles to the Sections of this Agreement are for convenience of the parties
only and shall not affect in any way the meaning or construction of any Section
of this Agreement.  

 

20.Non-Waiver.

 

No covenant or condition of this Agreement may be waived except by the written
consent of COMPANY.  Forbearance or indulgence by COMPANY in any regard
whatsoever shall not constitute a waiver of the covenants or conditions to be
performed by EMPLOYEE to which the same may apply, and, until complete
performance by EMPLOYEE of said covenant or condition, COMPANY shall be entitled
to invoke any remedy available to COMPANY under this Agreement or by law or in
equity, despite said forbearance or indulgence.  

 

21.Construction

 

Although this Agreement was drafted by COMPANY, the parties agree that it
accurately reflects the intent and understanding of each party and should not be
construed against COMPANY if there is any dispute over the meaning or intent of
any provisions.  

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

UNIVERSAL MANAGEMENT SERVICES, INC.

 

 

 

 

 

/s/ Pete J. Dwyer Jr.                                  

By: /s/ Tim Phillips                                            

President HR-1

Tim Phillips

On Behalf of Universal Mgt. Services

 

 

8

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

1.Central Transport, LLC.

2.Universal Logistics Holdings Inc.

 

3.

P.A.M. Transport, Inc. Conlan Tire Co LLC

 

4.

Conlan Tire Co LLC

 

5.

This will include all entities under common ownership to the above companies
and/or their successors.

 

 

 

 

 

 

9

 